DETAILED ACTION
This Office Action is in response to the amendment filed on March 12, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 19-22 are canceled, claims 1-18 are pending and herein considered.

Response to Amendment
The amendment filed 03/12/2021 has been entered and fully considered.

Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 03/12/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/09/2019 and 06/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-16 and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Joa et al. (Joa) U.S. Pub. Number 2014/0244482.
Regarding claim 1; Joa discloses a method comprising:
determining, by a server computer, that access data associated with a user has changed (para. [0014] an update event occurs… update module 100 automatically determines that the update event has occurred); 
at least one processor functionally connected to the communication circuit, wherein the at least one processor is configured to (fig. 1; element 104):
identifying, by the server computer from a plurality of access requests involving the user, a plurality of recurring access requests between a client device associated with the user and a plurality of resource provider computers that each utilize the access data (para. [0040] payment logic 270a …may also be triggered as part of a recurring payment; para. [0063] update module 100 receives account information associated with a payment account… via various mechanisms and from various sources… Update module 100 may also retrieve account information 120 from its own system or other systems. For example, update module 100 may analyze account information stored locally or remotely to determine account information); and 
responsive to said determining, automatically transmitting, by the server computer, changed access data to the plurality of resource provider computers or a plurality of transport computers associated with the resource provider computers (para. [0014] update module 100 may determine that the user has updated personal information associated with the account...in response to this determination, update module 100 automatically communicates a payee update message that includes the updated portion of the account information. This payee update message facilitates the updating of the account information on the one or more payee systems. In some embodiments, the payee update message may be automatically communicated to one or more payee systems to facilitate the updating of account information stored on those systems).

Regarding claim 2; Joa discloses the method of claim 1, wherein the step of identifying the plurality of recurring access requests comprises performing, for each of the plurality of recurring access requests: 
accessing, by the server computer, a database including information related to access requests (para. [0022] memory 110 may include any suitable information for use in the operation of update module 100… includes account information 120, payee system information 140, update event logic 160, update processing logic 162, and payment processing logic 170);
querying, by the server computer, the database for data records associated with the user using at least some of the access data (para. [0069] update module 100 determines whether the update event affects one or more payee systems. For example, upon detecting that a user has updated address information associated with a payment account, update module 100 may determine which payee systems, if any, store this address information… After identifying one or more payee systems that may now have information that does not match account information 120 (due to the update event)); 
determining, by the server computer, a set of the plurality of access requests that involve a resource provider computer from the plurality of resource provider computers based on the data records; detecting, by the server computer, a pattern associated with at least a portion of the set of the plurality of access requests (para. [0055] payee information 126 includes any suitable information associated with one or more payees. Payee information 126 may include information identifying one or more payee systems storing account information associated with a payment account, information indicating which portions of account information 120 are being stored by particular payee systems, information associated with automatic and or recurring payments from these systems, or any other suitable information); and 
determining, by the server computer, that the at least a portion of the set of the plurality of access requests are recurring access requests based on the detected pattern (para. [0057] transaction information 130 may be utilized by update module 100 to provide an indication of what payee systems are configured to process automatic and/or recurring payments… update module 100 may use this information to determine that this payee system is configured to initiate recurring auto-payments). 

Regarding claim 3; Joa discloses the method of claim 2, wherein detecting the pattern comprises determining, by the server computer, that the at least a portion of the set of the plurality of access requests involve a recurring access request indicator (para. [0055] payee information 126 includes any suitable information associated with one or more payees. Payee information 126 may include information identifying one or more payee systems storing account information associated with a payment account, information indicating which portions of account information 120 are being stored by particular payee systems, information associated with automatic and or recurring payments from these systems, or any other suitable information).

Regarding claim 4; Joa discloses the method of claim 2, wherein detecting the pattern comprises determining, by the server computer, one or more of (1) a common frequency between the at least a portion of the set of the plurality of access requests, (2) a common access request amount for the at least a portion of the set of the plurality of access requests, (3) a common day shared by the at (para. [0481] payment logic 270b may be triggered by a user request, such as when a customer purchases an item via a website interface or a mobile application. Payment logic 270b may also be triggered as part of a recurring payment. For example, a user may set up a recurring automatic payment with a utilities provider).

Regarding claim 5; Joa discloses the method of claim 1, further comprising: sending, by the server computer, information indicating that the plurality of resource provider computers received the changed access data to the client device (para. [0070] update module 100 automatically generates and/or communicates a payee update message including updated account information. In some embodiments, this payee update message is communicated to one or more payee systems, such as payee systems 200.). 

Regarding claim 6; Joa discloses the method of claim 5, wherein the information indicating that the plurality of resource provider computers received the changed access data is displayed by the client device in a user interface (fig. 1, para. [0020] network interface 102 may also be configured to communicate information to user devices 20 and/or payee systems 200). 

Regarding claim 7; Joa discloses the method of claim 6, wherein the information indicating that the plurality of resource provider computers received the changed access data includes a list of resource providers associated with the plurality of resource provider computers (para. [0040] payment logic 270a represents any suitable set of instructions, logic, or code embodied in a computer-readable storage medium and operable to facilitate the communication of payment requests to one or more systems associated with payers).
Regarding claim 9; Joa discloses the method of claim 1, wherein the recurring access requests occur on a periodic or non-periodic basis (para. [0061] payment information 146 may include information indicating that a particular payee system is configured to process monthly payments from a payment account. Update module 100 may utilize such information to determine how to respond to update events. For example, in some embodiments, update module 100 may be configured to automatically communicate payee update messages to payee systems 200 that are configured to process automatic payment but respond differently with respect to payee systems that store portions of account information 120 but do not submit automatic or recurring payment requests).

Regarding claims 10-16 and 18; claims 10-16 and 18 are directed to a server computer which has similar scope as claims 1-7 and 9, respectively. Therefore, claims 10-16 and 18 remain un-patentable for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Joa et al. (Joa) U.S. Pub. Number 2014/0244482, in view of Desai et al. (Desai) U.S. Pat. 6,820,204.
Regarding claim 8; Joa discloses the method of claim 1, further comprising: 
receiving, by the server computer from the client device, an access request conducted between the client device and the select resource provider computer utilizing the access data (Joa: para. [0056] User information 128 includes any suitable information associated with a user of a payment account…User information 128 may provide quicker, more effective, and/or more efficient authorization of payment requests and identification of account information updates).
Joa does not disclose, which Sai discloses receiving, by the server computer from the client device, an indication to block use of the access data for access requests between the client device and a select resource provider computer from the plurality of resource provider computers (Desai: col. 4, lines 9-31, the registered user may selectively "push" certain subsets of profile data to one or more vendors, or to a centralized recommendation engine. … If the profile information is pushed to a centralized recommendation engine, then the profile information is processed and appropriate vendor information from one or more vendors (such as a product offer) may be selectively provided to the registered user. The registered user may have control over which vendors have access to its profile data, and which subsets of the profile data are provided to those vendors); and 
blocking, by the server computer, the access request (Desai: col. 9, lines 19-27, the online vendor 17a can retrieve the registered user's telephone number, street address and credit card number 22a from the information exchange system 10 to fulfill an online purchase request… but cannot access any other profile data (such as street address and/or credit card number) because access to that information was not granted by the registered user 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Joa to provide receiving, by the server computer from the client device, an indication to block use of the access data for access requests between the client device and a select resource provider computer from the plurality of resource provider computers and blocking, by the server computer, the access request, as taught by Desai. The motivation would be to provide users with granular control over arbitrary information that allows for selective, real-time information sharing in a communications network such as the Internet.
Regarding claim 17; claim 17 is directed to a server computer which has similar scope as claim 8. Therefore, claim 17 remains un-patentable for the same reasons.

Examiner’s remarks to overcome the rejection above
If applicant can amend all independent claims to recite the features and limitations found in claims 2 and 8 and further expand of blocking of access using a user interface request in claim 8 as recited in figure 5. The examiner believes this to be sufficient to overcome the prior art and place application in condition for allowance. Applicant is encouraged to contact the examiner to expedite prosecution.

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure: U.S. Publication No. 2009/0064290 to “Norman et al.” – Norman discloses searching and replacing user credentials in a multiple disparate credential store environment. Upon authentication of a user to change credentials, credential information of multiple disparate credential stores is searched. Upon population of search results, users indicate which of the credentials they desire to change and results are committed upon affirmative execution in a user interface dialog. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Examiner, Art Unit 2491